DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to claim 1, the cancellation of claims 11-20 non-elected without traverse and the arguments presented has overcome the previously presented rejection of claims 1-10 over Kim. Therefore, the Examiner has withdrawn the previously presented rejections in this present Office Action.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 11-20 directed to a method of manufacturing a display device non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action, claims 1-10 were rejected as being unpatentable over the disclosures and illustrations of Kim. Presently, Applicant has amended independent claim 1 to now recite the limitation, ‘…an encapsulation film surrounding the vertical LED element, the encapsulation film exposing a portion of a lateral side of the second electrode; a first connection electrode electrically connected to the first electrode; and a second connection electrode directly and electrically connected to the second electrode via the exposed portion of the lateral side of the second electrode.’ Applicant has persuasively demonstrated how these amendments to claim 1 distinguish the display device of claim 1 from the disclosures and illustrations of Kim. In particular, Applicant compares Figure 3 of the present Application to Figures 3a-3b and 4 of the prior art reference Kim to demonstrate that Kim falls short of teaching and/or suggesting the limitations of claim 1 as amended. The prior art also fails to provide other relevant disclosures which are either properly combinable with Kim to teach and/or suggest the limitations of claim 1 as amended or that teach the display device as recited in independent claim 1 as amended. Therefore, independent claim 1 and clams 3-10 depending therefrom are allowable. With no outstanding rejections and/or objections remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899